Madsen, J.
(concurring) — Although I agree with the majority’s result, I disagree with its analysis. First, the majority concludes that the term “operator” in the North Pacific Insurance Company policy is not ambiguous. I disagree. Second, the majority states that using a criminal statutory definition of the term “operator” is superior to determining the meaning according to the average consumer of insurance. However, the principle is well settled *54that insurance terms should be construed in accord with the average insurance purchaser’s understanding of the term. For these reasons, I concur only in result.
As noted, the majority concludes the term “operator” is unambiguous and means “a person who is in actual physical control of a vehicle.” Majority at 50. This is a dictionary definition of “driver,” see Webster’s Third New International Dictionary 692 (1993), and is also the definition of “operator” found in the Motor Vehicle Code, specifically in RCW 46.04.370. See majority at 50 n.5.
Turning first to the majority’s reliance on the Motor Vehicle Code, there is no indication that the Legislature intended that the definition in the Motor Vehicle Code is to be applied to insurance policy provisions respecting underinsured motorist coverage. Because that definition accords with the dictionary definition of driver, however, the more important point to be made is that in discussing the statutory definition the majority completely departs from the essential rule for construing insurance policy language. The majority first pays lip service to this rule, i.e., that policy language is to be construed as “ ‘an average insurance purchaser’ ” would construe it. Majority at 48 (quoting Mid-Century Ins. Co. v. Henault, 128 Wn.2d 207, 213, 905 P.2d 379 (1995)). Then, disregarding this well-settled principle of insurance contract construction, the majority calls the insurer’s argument based upon this principle “weak” and says that “[a] written definition by statute is clearly superior to supposition concerning the ‘average insurance consumer’s’ understanding.” Majority at 52-53. The majority is internally inconsistent and inappropriately dismisses the established rule of law. Its analysis injects needless uncertainty into other insurance policies having terms that must be construed because, while the statutory definition here may reflect the common understanding, that may not be true in other cases.
As to the majority’s conclusion that “operator” is unambiguous, I would instead apply the following reasoning. An insurance policy should be given a “fair, reasonable, and *55sensible construction as would be given to the contract by the average person purchasing insurance.” Kitsap County v. Allstate Ins. Co., 136 Wn.2d 567, 575, 964 P.2d 1173 (1998) (quotation marks and citations omitted). Undefined terms in a policy are to be given their “ ‘plain, ordinary, and popular’ ” meaning. Id. at 576 (quoting Boeing Co. v. Aetna Cas. & Sur. Co., 113 Wn.2d 869, 877, 784 P.2d 507 (1990)).
The term “operator” is undefined. As the Court of Appeals observed, the ordinary definition of “ ‘[o]perator’ ” is “ ‘one that produces a physical effect or engages himself in the mechanical aspect of any process or activity as . . . [a] driver.’ ” N. Pac. Ins. Co. v. Christensen, 95 Wn. App. 447, 451-52, 975 P.2d 552 (quoting Webster’s Third New International Dictionary 1581 (1969)), review granted, 139 Wn.2d 1001, 989 P.2d 1141 (1999). In relevant part, driver means, as noted, one in actual physical control of a vehicle. These definitions do not, in and of themselves, resolve the meaning of the term “operator,” because even under these definitions the term is subject to two reasonable interpretations in the context here:
In a narrow sense, the term may be limited to the primary driver and exclude a passenger who interferes with the driver’s appropriate control and management of a vehicle by grabbing the steering wheel. But the term may also be interpreted more broadly to include any volitional act of control that [a]ffects the movement of a vehicle, such as when a passenger intentionally grabs the steering wheel without the driver’s consent.
Harrison v. Tomes, 956 S.W.2d 268, 269 (Mo. 1997). Both the narrow and broad interpretations fall within the standard dictionary definition. “Because there may be degrees of control over a vehicle’s movement, ambiguity creeps into the term ‘operated by’.. . .” W. Bend Mut. Ins. Co. v. Milwaukee Mut. Ins. Co., 384 N.W.2d 877, 879 (Minn. 1986). As the majority notes, courts have in fact split on the meaning of the term “operator.” Majority at 51 n.6.
Where ambiguity exists in an insurance policy, the court’s goal is to interpret and enforce the contract as the parties *56intended. PUD No. 1 v. Int’l Ins. Co., 124 Wn.2d 789, 799, 881 P.2d 1020 (1994). The contract is viewed as a whole, and its subject matter and objective are considered, as well as the circumstances surrounding the making of the contract, subsequent conduct of the parties, and the reasonableness of their respective interpretations. Id. If ambiguity remains, then the ambiguity is resolved most favorably to the insured. Id.
Here, the ambiguity remains unresolved. Where ambiguity remains in an inclusionary clause, liberal construction in favor of coverage is given where possible. Ross v. State Farm Mut. Auto. Ins. Co., 132 Wn.2d 507, 515-17, 940 P.2d 252 (1997). Under this rule, “operator” includes the wheel-grabbing passenger. The circumstances involve a volitional act of control that affects the movement of the vehicle.
This conclusion is in harmony with the underinsured motorist statute. The underinsured motorist provisions do not provide any specific indication of the scope of coverage where underinsured operators are involved, and do not define “operator.” However, RCW 48.22.030 is to be liberally construed to provide broad protection from motorists who do not carry sufficient liability insurance. Touchette v. N.W. Mut. Ins. Co., 80 Wn.2d 327, 332, 494 P.2d 479 (1972).
I would hold that the term “operator” as used in the policy language is ambiguous and should be construed in favor of coverage.
The majority’s attempt to bolster its approval of the statutory definition in the Motor Vehicle Code is unconvincing. The majority suggests that “[t]he fact that the definition is for purposes of a criminal statute actually enhances its value, for a person’s liberty may depend upon it.” Majority at 53. It is a little difficult to respond to this statement; however, I believe the court’s goal in determining the meaning of an insurance term is not to engage in a metaphysical weighing of definitional values, but rather to ascertain what the term is intended to mean in the contract *57in light of the understanding of the average purchaser of insurance.
I concur in the result.
Alexander, C.J., Johnson, J., and Talmadge, J. Pro Tem., concur with Madsen, J.